Citation Nr: 0910917	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-17 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes mellitus 
(diabetes).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1960 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that declined to 
reopen a claim for service connection for diabetes.    

The Veteran appeared at the RO and presented testimony in 
support of his appeal before a Decision Review Officer (DRO) 
in May 2006 and the undersigned Veterans Law Judge in March 
2008.  Transcripts from those hearings have been included in 
the claims folder. 


FINDINGS OF FACT

1.	Service connection for diabetes was denied in an 
unappealed April 1993 rating decision.

2.	Evidence received since the April 1993 rating decision is 
cumulative and redundant of the evidence of record at the 
time of the prior final denial and does not raise a 
reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.	The April 1993 rating decision that denied service 
connection for diabetes is a finally adjudicated claim.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2008). 

2.	New and material evidence has not been received to reopen 
a claim for service connection for diabetes.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in the context of a claim to reopen a previously denied 
claim for service connection, the notice requirements of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159 require VA to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Court further held that the 
failure to provide notice of what constitutes material 
evidence in this context would generally be the type of error 
that has the natural effect of producing prejudice because it 
would constitute a failure to provide a claimant notice of a 
key element of what it takes to substantiate a claim to 
reopen.

The duty to notify should be satisfied prior to the initial 
unfavorable decision on the claim by the RO.  However, such 
notice errors may be cured through the issuance of a fully 
compliant notice that is followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Here, the RO sent correspondence in July 2004, February 2005, 
and April 2006; rating decisions in May 2000 and May 2003; 
and a statement of the case in May 2005.  Although the VCAA 
duty to notify was not satisfied prior to the May 2000 
adjudication, it was satisfied subsequently by the letters 
sent to the Veteran in July 2004 and February 2005.  Those 
documents met the requirements set forth by the Court in Kent 
and discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  The letters informed the Veteran 
of what evidence was required to substantiate his claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  The claim was then readjudicated by 
the RO in a May 2005 statement of the case.  

There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the September 2006 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency 
in the notice to the Veteran or the timing of the notice it 
is harmless error.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  In 
the present appeal, service connection for diabetes was 
originally denied in an April 1993 RO decision.  The Veteran 
did not file a timely appeal of that decision.  Thus, it 
became final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103. 

Under the applicable law, a finally adjudicated claim may 
only be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Veteran originally filed a claim for service connection 
in December 1992.   With his claim, he submitted a medical 
certificate that showed that he had been diagnosed with 
diabetes during a three-day stay in a private hospital in 
September 1991.  He also provided private treatment records 
from October 1991 and October 1992 that confirmed his 
diabetes diagnosis.  However, he failed to submit any 
evidence showing diagnosis of or treatment for diabetes in 
service, or competent medical evidence linking his condition 
to service.  Therefore, the RO denied the claim.  

The Veteran applied to reopen his service connection claim 
for diabetes in April 1998.  In support of his application, 
he submitted private and VA treatment records from May 1999 
through November 2004 that establish that he has been 
diagnosed with and treated for diabetes.  During his DRO 
hearing and his hearing before the Board, the Veteran 
testified that presumptive service connection is warranted 
because he first received treatment for elevated blood sugar 
at the VA medical center in Philadelphia within one year 
after his separation from service in 1982.  

After a thorough review of the record, the Board concedes 
that the submitted treatment records and the Veteran's 
testimony are new because that evidence was not before agency 
decision makers in 1993.  However, the Board finds that the 
new evidence is not material because it does not raise a 
reasonable possibility of substantiating the Veteran's claim 
by itself or when considered with the previous evidence of 
record. 

Presumptive service connection for diabetes mellitus is 
warranted if the evidence shows that the condition manifested 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Here, the submitted evidence does not show 
that the Veteran's diabetes manifested to a compensable 
degree within one year following his discharge.  Further, 
attempts to obtain medical records from the Philadelphia VA 
medical center from 1982 through 1984 from have yielded no 
results.    
  
Additionally, service connection on a direct basis requires 
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Although the submitted treatment records establish 
the first prong of the aforementioned test, none of the 
proffered evidence addresses the second and third prongs.  
There is no direct medical evidence that the Veteran's 
diabetes began in service.  There is also no competent 
medical evidence linking his diabetes to his period of active 
service.  

The Board acknowledges that the Veteran is competent to 
testify about the symptoms associated with his diabetes and 
his testimony in that regard is considered credible.  Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination that is medical in nature and is capable of lay 
observation).  However, as a lay person, he is not competent 
to opine as to medical etiology or to render medical 
opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, his assertions as to medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, lack sufficient probative value to establish a 
nexus between his currently diagnosed diabetes and his time 
in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

In order to create a reasonable possibility of an allowance 
here, the Veteran needed to provide medical or lay evidence 
of an in-service incurrence of diabetes, medical evidence 
that his diabetes manifested within one year following his 
separation from service, or medical evidence of a nexus 
between his service and his diabetes.  Unfortunately, the 
evidence submitted fails to raise a reasonable possibility of 
substantiating the Veteran's claim.  Therefore, the Board 
finds that new and material evidence has not been received 
and the claim must remain denied.


ORDER

Service connection for diabetes mellitus remains denied 
because new and material evidence has not been received to 
reopen the claim.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


